DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recitation “... reference frame in 3-D space...” in line 9 should read –reference frame in three-dimensional (3-D) space--.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  the claim recitation “... trajectory in 3-D space...” in line 9 should read –trajectory in three-dimensional (3-D) space--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claims 1-3, 5, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Herr et al. (US2013/0282141; hereinafter Herr), in view of Wasielewski (US2009/0264894; hereinafter Wasielewski).
Regarding claim 1, Herr discloses a variable impedance mechanical interface.  Herr shows an instrument for determining an instrument for determining an anatomical, biomechanical, and physiological properties of a body segment of a body segment (see par. [0035], [0064]), comprising:  one or more force sensitive probe (see “electromechanical device” in par. [0060], [0066]) configured and arranged for measuring tissue deflection forces upon application of varying forces applied on the body segment (see par. [0045], [0060]); measuring changes in tissue deflection caused by the one or more force sensitive probes (see par. [0046], [0060], [0064], see claim 4) relative to a grounded reference frame in 3-D space to create tissue deflection data (see par. [0071], [0072], [0074]); and a controller configured to receive the tissue deflection force data and the tissue deflection data and configured to compute segment tissue viscoelastic properties as a function of the received tissue deflection force data and tissue deflection data (see par. [0045], [0060], [0064], [0067], see claims 3 and 4).
Furthermore, Herr states collecting data consist of positions and forces that are referenced to time, and this time references allows velocity and acceleration to be calculated as well (see par. [0065]), but, Herr is not clear if an accelerometer is used to measure the change in tissue deflection, and wherein the instrument is mechanically untethered. 

 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized an accelerometer to measure the tissue deflection and having sensor array  mechanically untethered in the invention of Herr,  as taught by Wasielewski, since accelerometers can measure displacement of entire structure, is sensitive to signals along the primary axis of the detector for accurate measurement and having a dedicated measurement detector to detect the tissue deflection would provide an accurate measurement, and mechanically untethered sensors provide any degree of freedom for the sensors.
Regarding claim 2, Herr and Wasielewski disclose the invention substantially as described in the 103 rejection above, furthermore Wasielewski shows the instrument is capable of wireless data transmission (see par. [0058], fig. 16 shows sensor array without any wires).

Regarding claim 3, Herr and Wasielewski disclose the invention substantially as described in the 103 rejection above, furthermore, it is clear that Herr would require a memory to store all the data to compute the anatomical, biomechanical and physiological data.
Regarding claim 5, Herr and Wasielewski disclose the invention substantially as described in the 103 rejection above, furthermore, Herr teaches the instrument is a handheld probe (par. [0064] disclose the electrometrical measurement tool, and a use can grab the tool and therefore it is handheld probe).
Regarding claim 6, Herr and Wasielewski disclose the invention substantially as described in the 103 rejection above, furthermore, Herr shows wherein the instrument is an array of probes (see par. [0064]).
Regarding claim 11, Herr and Wasielewski disclose the invention substantially as described in the 103 rejection above, furthermore, Herr teaches that  the instrument measures tissue stress where the subject first experiences discomfort (see par. [0046]). 

Claims 4 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Herr et al. (US2013/0282141; hereinafter Herr), in view of Wasielewski (US2009/0264894; hereinafter Wasielewski) as applied to claim 1 above, and further in view of Zeilinski et al. (US 5,012,817; hereinafter Zeilinski).
Regarding claims 4, 15 and 16, Herr and Wasielewski disclose the invention substantially as described in the 103 above, but fail to explicitly state that the instrument comprises at least a finger probe. 
Zeilinski discloses a pressure sensing apparatus.  Zeilinski teaches a finger probe (see 10 in fig. 1), the finger probe includes a finger socket (see 28 in fig. 1) which is configured to receive a finger of a user (see fig. 1) and pressure sensor is disposed on a tip of the finger socket (see 16 in fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to have modify the invention of Herr and Wasielewski to have the instrument as a finer probe with finger socket configured to receive a finger of the a user, as taught by Zeilinski, to provide the user with better handling of the instrument, and further provide ease and comfort for the user of using the instrument.  
Regarding claim 17, Herr, Wasielewski and Zeilinski disclose the invention substantially as described in the 103 rejection above, furthermore, Zeilinski teaches the finger socket further includes a flexible arm (see 22 in fig. 1) having a proximal end connected to the finger socket (see 28 in fig. 1) and a distal end connected to the measuring unit (see distal end of 22 connected to 20 in fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to have modify the invention of Herr and Wasielewski to have the finger socket further includes a flexible arm having a proximal end connected to the finger socket and a distal end connected to the measuring unit as taught by Zeilinski, to provide the user with better handling of the instrument, and further provide ease and comfort for the user of using the instrument.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Herr et al. (US2013/0282141; hereinafter Herr), in view of Wasielewski (US2009/0264894; hereinafter Wasielewski) as applied to claim 1 above, and further in view of Shih et al. (US 2011/0172565; hereinafter Shih).

Regarding claim 7, Herr and Wasielewski disclose the invention substantially as described in the 103 rejection above, but fails to explicitly sate that the one or more force sensitive probes measure force using piezoelectric.
Shih teaches the one or more force sensitive probes measure force using piezoelectric (see par. [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized using piezoelectric sensor in the invention of Herr and Wasielewski, as taught by Shih, to provide high sensitivity and signal to ratio measurements, and provides reliable and simple structure for designing. 

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Herr et al. (US2013/0282141; hereinafter Herr), in view of Wasielewski (US2009/0264894; hereinafter Wasielewski) as applied to claims 1 and 8 above, and further in view of Ullrich (US 2012/0010506).
Regarding claim 8-9, Herr and Wasielewski disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state ultrasound transducer to measure tissue density and tissue depth, measuring blood flow using the transducer.
Ullrich teaches using ultrasound transducer for providing feedback to a user.  Ullrich teaches ultrasound transducer (see abstract) to measure tissue density (see par. [0027] and tissue depth (see par. [0028]), measuring blood flow using the transducer (see par. [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the invention of Herr and Wasielewski to provide ultrasound transducer to measure tissue density and tissue depth, measuring blood flow using the transducer, as taught by Ullrich, to provide additional anatomical property measurement data for better calculation of tissue viscoelastic properties. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Herr et al. (US2013/0282141; hereinafter Herr), in view of Wasielewski (US2009/0264894; hereinafter Wasielewski), in view of Ullrich (US 2012/0010506)as applied to claim 8 above, and further in view of Urbano et al. (2008/0119737).
Regarding claim 10, Herr, Wasielewski and Ullrich disclose all the limitations of the claimed invention except for disclosing that the one or more ultrasound transducers further measure nervous tissue transduction dynamics.
However, Urbano discloses that an ultrasound probe can be used to measure nervous tissue transduction dynamics (abstract "An integrated ultrasound and nerve stimulation system, ultrasound probe and method are provided. The system may include a transcutaneous electrode adapted for external placement on a patient, a percutaneous electrode having an electrically-conducting tip adapted for percutaneous placement proximate a nerve in the patient and a control for causing a current to flow between the electrodes. The system may also include a probe having an ultrasound transducer that transmits ultrasound waves into the patient and receives reflected ultrasound waves from the patient. The probe also has a communication interface for transmitting a signal representative of the received reflected ultrasound waves to a main unit. The main unit is in operative communication with the communication interface and includes a display and a processor, which receives the signal from the probe and causes the display to display an image in accordance with the received signal."). 	
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized measuring nervous tissue transduction dynamics in the invention of Herr, Wasielewski and Ullrich, as taught by Urbano, to provide additional anatomical property measurement data for better calculation of tissue viscoelastic properties.

Claims 1-3, 5, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Herr et al. (US2013/0282141; hereinafter Herr), in view of Mahfouz et al. (US 2013/0217998; hereinafter Mahfouz).
Regarding claim 1, Herr discloses a variable impedance mechanical interface.  Herr shows an instrument for determining an instrument for determining an anatomical, biomechanical, and physiological properties of a body segment of a body segment (see par. [0035], [0064]), comprising:  one or more force sensitive probe (see “electromechanical device” in par. [0060], [0066]) configured and arranged for measuring tissue deflection forces upon application of varying forces applied on the body segment (see par. [0045], [0060]); measuring changes in tissue deflection caused by the one or more force sensitive probes (see par. [0046], [0060], [0064], see claim 4) relative to a grounded reference frame in 3-D space to create tissue deflection data (see par. [0071], [0072], [0074]); and a controller configured to receive the tissue deflection force data and the tissue deflection data and configured to compute segment tissue viscoelastic properties as a function of the received tissue deflection force data and tissue deflection data (see par. [0045], [0060], [0064], [0067], see claims 3 and 4).
Furthermore, Herr states collecting data consist of positions and forces that are referenced to time, and this time references allows velocity and acceleration to be calculated as well (see par. [0065]), but, Herr is not clear if an accelerometer is used to measure the change in tissue deflection, and wherein the instrument is mechanically untethered. 
Mahfouz discloses a motion tracking system with inertial based sensing units.  Mahfouz teaches an inertial monitoring sensors including a gyroscope, magnetometers and accelerometers to monitor motion (see par. [0043]), and the sensors is mechanically untethered (see par. [0043]; fig. 1 shows that the inertial monitoring sensor 48 is mechanically untethered).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized an accelerometer to measure the tissue deflection and having sensor array  mechanically untethered in the invention of Herr,  as taught by Mahfouz, since accelerometers can measure displacement of entire structure, is sensitive to signals along the primary axis of the detector for accurate measurement and having a dedicated measurement detector to detect the tissue deflection would provide an accurate measurement, and mechanically untethered sensors provide any degree of freedom for the sensors.
Regarding claim 2, Herr and Mahfouz disclose the invention substantially as described in the 103 rejection above, furthermore Mahfouz shows the instrument is capable of wireless data transmission (see par. [0041]).

Regarding claim 3, Herr and Mahfouz disclose the invention substantially as described in the 103 rejection above, furthermore, it is clear that Herr would require a memory to store all the data to compute the anatomical, biomechanical and physiological data.
Regarding claim 5, Herr and Mahfouz disclose the invention substantially as described in the 103 rejection above, furthermore, Herr teaches the instrument is a handheld probe (par. [0064] disclose the electrometrical measurement tool, and a use can grab the tool and therefore it is handheld probe).
Regarding claim 6, Herr and Mahfouz disclose the invention substantially as described in the 103 rejection above, furthermore, Herr shows wherein the instrument is an array of probes (see par. [0064]).
Regarding claim 11, Herr and Mahfouz disclose the invention substantially as described in the 103 rejection above, furthermore, Herr teaches that  the instrument measures tissue stress where the subject first experiences discomfort (see par. [0046]). 

Claims 4 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Herr et al. (US2013/0282141; hereinafter Herr), in view of Mahfouz et al. (US 2013/0217998; hereinafter Mahfouz) as applied to claim 1 above, and further in view of Zeilinski et al. (US 5,012,817; hereinafter Zeilinski).
Regarding claims 4, 15 and 16, Herr and Mahfouz disclose the invention substantially as described in the 103 above, but fail to explicitly state that the instrument comprises at least a finger probe. 
Zeilinski discloses a pressure sensing apparatus.  Zeilinski teaches a finger probe (see 10 in fig. 1), the finger probe includes a finger socket (see 28 in fig. 1) which is configured to receive a finger of a user (see fig. 1) and pressure sensor is disposed on a tip of the finger socket (see 16 in fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to have modify the invention of Herr and Mahfouz to have the instrument as a finer probe with finger socket configured to receive a finger of the a user, as taught by Zeilinski, to provide the user with better handling of the instrument, and further provide ease and comfort for the user of using the instrument.  
Regarding claim 17, Herr, Mahfouz and Zeilinski disclose the invention substantially as described in the 103 rejection above, furthermore, Zeilinski teaches the finger socket further includes a flexible arm (see 22 in fig. 1) having a proximal end connected to the finger socket (see 28 in fig. 1) and a distal end connected to the measuring unit (see distal end of 22 connected to 20 in fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to have modify the invention of Herr and Mahfouz to have the finger socket further includes a flexible arm having a proximal end connected to the finger socket and a distal end connected to the measuring unit as taught by Zeilinski, to provide the user with better handling of the instrument, and further provide ease and comfort for the user of using the instrument.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Herr et al. (US2013/0282141; hereinafter Herr), in view of Mahfouz et al. (US 2013/0217998; hereinafter Mahfouz) as applied to claim 1 above, and further in view of Shih et al. (US 2011/0172565; hereinafter Shih).

Regarding claim 7, Herr and Mahfouz disclose the invention substantially as described in the 103 rejection above, but fails to explicitly sate that the one or more force sensitive probes measure force using piezoelectric.
Shih teaches the one or more force sensitive probes measure force using piezoelectric (see par. [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized using piezoelectric sensor in the invention of Herr and Mahfouz, as taught by Shih, to provide high sensitivity and signal to ratio measurements, and provides reliable and simple structure for designing. 

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Herr et al. (US2013/0282141; hereinafter Herr), in view of Mahfouz et al. (US 2013/0217998; hereinafter Mahfouz) as applied to claims 1 and 8 above, and further in view of Ullrich (US 2012/0010506).
Regarding claim 8-9, Herr and Mahfouz disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state ultrasound transducer to measure tissue density and tissue depth, measuring blood flow using the transducer.
Ullrich teaches using ultrasound transducer for providing feedback to a user.  Ullrich teaches ultrasound transducer (see abstract) to measure tissue density (see par. [0027] and tissue depth (see par. [0028]), measuring blood flow using the transducer (see par. [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the invention of Herr and Mahfouz to provide ultrasound transducer to measure tissue density and tissue depth, measuring blood flow using the transducer, as taught by Ullrich, to provide additional anatomical property measurement data for better calculation of tissue viscoelastic properties. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Herr et al. (US2013/0282141; hereinafter Herr), in view of Mahfouz et al. (US 2013/0217998; hereinafter Mahfouz), in view of Ullrich (US 2012/0010506)as applied to claim 8 above, and further in view of Urbano et al. (2008/0119737).
Regarding claim 10, Herr, Mahfouz and Ullrich disclose all the limitations of the claimed invention except for disclosing that the one or more ultrasound transducers further measure nervous tissue transduction dynamics.
However, Urbano discloses that an ultrasound probe can be used to measure nervous tissue transduction dynamics (abstract "An integrated ultrasound and nerve stimulation system, ultrasound probe and method are provided. The system may include a transcutaneous electrode adapted for external placement on a patient, a percutaneous electrode having an electrically-conducting tip adapted for percutaneous placement proximate a nerve in the patient and a control for causing a current to flow between the electrodes. The system may also include a probe having an ultrasound transducer that transmits ultrasound waves into the patient and receives reflected ultrasound waves from the patient. The probe also has a communication interface for transmitting a signal representative of the received reflected ultrasound waves to a main unit. The main unit is in operative communication with the communication interface and includes a display and a processor, which receives the signal from the probe and causes the display to display an image in accordance with the received signal."). 	
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized measuring nervous tissue transduction dynamics in the invention of Herr, Mahfouz and Ullrich, as taught by Urbano, to provide additional anatomical property measurement data for better calculation of tissue viscoelastic properties.


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 is allowed over prior arts. 

Response to Arguments
The previous claim objection to claim 1 has been withdrawn in view of Applicant amendment to claim 1. 
The previous claim rejection under 35 USC 112 (b) to claim 12 has been withdrawn in view of Applicant amendment to claim 12. 
The previous claim rejection under 35 USC 112 (b) to claim 13 has been withdrawn in view of Applicant cancelation of claim 13.  

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAHDEEP MOHAMMED/             Examiner, Art Unit 3793     
 
/Oommen Jacob/             Primary Examiner, Art Unit 3793